Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 11, after “snapper”, --comprises a magnet recessed in the opening for holding--has been added.
           (2) In claim 1, line 11, “holds” has been deleted.
           (3) In claim 1, line 12, “, recessed in the opening” has been deleted.
           (4) In claim 6, line 2, “bias” has been changed to --biased--.
           (5) In claim 6, line 3, “latch” (third occurrence) has been deleted.
           (6) In claim 6, line 4, after “bias”, --of the latch spring-- has been added.
           (7) In claim 7, line 1, “bias” has been changed to --biased--.  
           (8) In claim 8, line 1, “bias” has been deleted.
           (9) In claim 8, line 3, “may” has been changed to --can--.
           (10) In claim 9, line 1, “bias” has been deleted.
           (11) In claim 9, line 2, “sufficient” has been changed to --an external--.
           (12) In claim 10, line 2, after “tang”, --of the blade-- has been added.

           (14) In claim 10, line 3, before “is”, --segment of the plurality of blade segments-- has been added.
           (15) In claim 10, line 4, after “a”, --blade segment that is next to the forwardmost-blade segment-- has been added.
           (16) In claim 10, line 4, “new point” has been deleted.
           (17) In claim 11, line 3, after “edge” (first occurrence), --thereof-- has been added.
           (18) In claim 12, line 9, “housing” has been changed to --body--. 
           (19) In claim 13, lines 1-2, “a gap width is approximately the same as” has been changed to --a width of the gap corresponds to--.
           (20) In claim 17, lines 2-3, “, wherein opening the body comprises” has been changed to --so that the body can be opened by--.  
           (21) In claim 20, line 3, “, wherein opening the body comprises” has been changed to --so that the body can be opened by--.
           (22) In claim 20, line 9, after “portion” (first occurrence), --relative-- has bene added.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Gabriel Haboubi on August 5, 2021.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724